DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III (FIGS. 9A-9C and 10) in the reply filed on 4/15/2022 is acknowledged.  The traversal is on the ground(s) that there is insufficient showing that independent claim 2 links to an unreasonable number of species.  This is found persuasive. Thus, the restriction requirement is withdrawn. 
Claims 2-16 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2020 and 4/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objection
Claim 1 is objected to because of the following informality:  
In claim 1 line 7, “portion;” should be changed to --portion; and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 1,200,580 (Brenner).
Regarding claim 2, Brenner discloses an exercise grip (FIGS. 1-2), comprising:
a wrist strap 16 having an open loop on one side (wrist strap buckle receiving holes (not labeled) on the right side of the wrist strap 16 in FIG. 2 can be interpreted as open loops); and 
a protective portion 10 that has a palm end (bottom end - FIG. 2) and a finger end (top end - FIG. 2), wherein: 
the palm end is located closer to the wrist strap 16 than the finger end (FIG. 2); 
a first width of the palm end is larger than a second width of the finger end (palm end is wider than the finger end - FIG. 2); 
a first side (right side) of the protective portion is closer to the open loop than a second side (left side) of the protective portion (FIG. 2); 
a first arc defined by the first side of the protective portion is larger than a second arc defined by the second side of the protective portion (an arc defined by the entire right side of the pad is larger than a smaller arc defined by a portion of the left side of the pad - see annotated FIG. 2 below).

    PNG
    media_image1.png
    416
    584
    media_image1.png
    Greyscale

Regarding claim 3, Brenner teaches the exercise grip of claim 2, and further discloses wherein a friction axis is defined by an angled friction protection section 18 of the protective portion (FIG. 2), wherein the friction axis (axis along angled strap of leather 18 - FIG. 2) intersects a centerline axis of the palm end and a finger end axis that is defined between two finger holes of the finger end (vertical centerline axis between middle finger holes 12,13 - FIG. 2), wherein the finger end axis is parallel to the centerline axis of the palm end, and wherein the friction axis is not perpendicular to the centerline axis of the palm end (the strap of leather 18 is oriented at an angle, which would intersect and not be perpendicular to vertical axes - FIG. 2).
Regarding claim 4, Brenner teaches the exercise grip of claim 3, and further discloses wherein the width of the protective portion is most narrow at a location within the angled friction protection section 18 (FIG. 2).
Regarding claim 5, Brenner teaches the exercise grip of claim 3, and further discloses wherein: the finger end axis (vertical centerline axis between middle finger holes 12,13 - FIG. 2) is perpendicular to a wrist strap axis (horizontal axis through strap 16 - FIG. 2) that is defined by a largest dimension of the wrist strap (FIG. 2); and the palm end centerline axis (vertical axis passing through center of bottom end of pad 10 - FIG. 2) is perpendicular to the wrist strap axis and bisects the palm end of the protective portion (FIG. 2).
Regarding claim 6, Brenner teaches the exercise grip of claim 5, and further discloses wherein: the protective portion 10 is a single piece of material that extends from the palm end to the finger end (pad 10 extends from palm end to finger end - FIG. 2); the protective portion includes a side palm protection area that extends from the wrist strap toward the finger end and is located on an opposite side of the centerline axis of the palm end than the two finger holes (the thin portion of the pad 10 to the left side of orifice 15 can be interpreted as the side palm protection area - FIG. 2).
Regarding claim 7, Brenner teaches the exercise grip of claim 5, and further discloses wherein the angled friction protection section 18 has a width that varies long the length of the angled friction protection section (FIG. 2).
Regarding claim 8, Brenner teaches the exercise grip of claim 2, and further discloses wherein the protective portion has two finger holes 11,12,13,14 that are defined at a location of the protective portion that is closer to the finger end than the palm end (FIG. 2).
Regarding claim 9, Brenner teaches the exercise grip of claim 8, and further discloses wherein one side of the protective portion narrows at a given segment (at strap of leather 18 - FIG. 2) that is adjacent to the two finger holes relative to the width of the protective portion that is closer to the palm end (FIG. 2).
Regarding claim 10, Brenner teaches the exercise grip of claim 2, and further discloses wherein the first side and the second side of the protective portion that extend from the palm end to the finger end are asymmetric and cover less than all of a palm when placed on a hand (FIGS. 1-2).
Regarding claim 11, Brenner teaches the exercise grip of claim 2, and further discloses a dowel area 18 that is located between the finger holes 11,12,13,14 and the palm end (FIG. 2).
Regarding claim 12, Brenner teaches the exercise grip of claim 2, and further discloses wherein the first side of the protective portion includes a first side of the palm end that extends further away from a centerline of the finger end than an opposite side of the palm end (the bottom portion of the first side of the pad 10 extends further away from a centerline axis than the bottom portion of the second side of the pad 10 - refer to annotated FIG. 2 above for “first” and “second” sides). 
Regarding claim 13, Brenner teaches the exercise grip of claim 2, and further discloses wherein the first side of the protective portion is shorter than the second side of the protective portion (the first side is shorter than the second side - see annotated FIG. 2 above).
Regarding claim 14, Brenner teaches the exercise grip of claim 2, and further discloses wherein a first length of the first side of the protective portion is smaller than a second length of the second side of the protective portion (any amount of the first side can be interpreted as the first length, and a small portion of the first can be interpreted as being smaller than the full length of the second side - FIG. 2).
Regarding claim 15, Brenner teaches the exercise grip of claim 2, and further discloses wherein at least two finger holes 11,12,13,14 are located between the finger end and the palm end (FIG. 2).
Regarding claim 16, Brenner teaches the exercise grip of claim 2, and further discloses wherein the first side of the protective portion has a curved section between the finger end and the palm end (first side is curved - see annotated FIG. 2 above).  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784